Bloom, J. (concurring).
While I agree with the result reached by my brother Fein I do so only because .petitioner was not notified of the reason for the rejection of her claim. Accordingly, she was unprepared to meet the objection raised by respondent, although she did present a letter from one of the supervisors at the college of her attendance attesting to the fact that the course of study pursued by her would qualify her to engage in paraprofessional employment in early childhood education. Since petitioner was unaware of the claim she would be required to meet at the fair hearing, it can scarcely be called a “fair hearing”. In these circumstances I agree that a de novo fair hearing is required.